Citation Nr: 0100872	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  98-03 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to the assignment of a rating in excess of 10 
percent for the period from April 7, 1993 to April 25, 1996 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent from 
April 26, 1996 for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to December 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision by 
the New York, New York RO that granted service connection for 
PTSD, evaluated as 10 percent disabling from April 7, 1993.  
In December 1996, the RO granted an increased (30 percent) 
rating for PTSD effective May 13, 1996.  In March 2000, the 
RO granted an earlier effective date of April 26, 1996 for 
the award of a 30 percent rating for PTSD.

In July 2000, a hearing was held at the New York, New York RO 
before N. R. Robin, the undersigned Member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

As a preliminary matter, the Board notes that this case was 
developed as two issues arising from disagreement with a 
December 1996 rating decision: entitlement to an increased 
(greater than 30 percent) rating for PTSD; and entitlement to 
an effective date earlier than May 13, 1996 for the 
assignment of a 30 percent evaluation for PTSD.  The veteran 
has essentially argued that he is entitled to a rating in 
excess of 30 percent from April 1993, the date of his 
original claim.  Upon review of the matter, the Board notes 
that a July 1993 rating action granted service connection for 
PTSD, evaluated as 10 percent disabling from April 7, 1993.  
The veteran was informed of this decision by letter dated in 
August 1993; his notice of disagreement was received by the 
RO in August 1994.  The RO issued a statement of the case in 
June 1996.  In July 1996, the RO received a statement wherein 
the veteran requested reconsideration of his PTSD claim.  The 
Board construes that document as a timely filed substantive 
appeal to the July 1993 rating decision.  See 38 C.F.R. 
§§ 20.202, 20.203 (2000).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating of a service connected disability.  Consequently, the 
issues on appeal have been restyled as set forth on the title 
page of this decision.  In this regard, the Board notes that 
the RO's statements of the case provided the veteran with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation for PTSD.  In addition, the 
veteran's pleadings clearly indicate that he is aware that 
his appeal involves the RO's assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the veteran in characterizing the issues on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned to his service-
connected PTSD.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

By an August 2000 statement, the veteran's representative 
raised the issues of entitlement to service connection for 
defective hearing in the right ear and entitlement to an 
increased (compensable) rating for defective hearing in the 
left ear.  Since these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.

In addition, the Board notes that in a statement received by 
the RO in August 2000, the veteran's representative raised 
the issue of entitlement to service connection for a seizure 
disorder.  Historically, a June 1977 rating decision denied 
service connection for a seizure disorder.  The veteran was 
notified of this decision by letter dated in July 1977.  The 
veteran submitted a notice of disagreement in April 1978 and 
a statement of the case was issued in April 1978.  
Subsequently, the veteran testified during a March 1979 
personal hearing that his seizure disorder was incurred in 
service.  In a September 1979 supplemental statement of the 
case, the RO stated that the veteran's March 1979 hearing 
transcript was accepted as a substantive appeal.  In a March 
2000 deferred rating decision, the RO stated that: the 
September 1979 supplemental statement of the case was issued 
in error; the March 1979 personal hearing was not held within 
the appeal period and could not be accepted as a substantive 
appeal; and the June 1977 rating decision that denied 
entitlement to service connection for a seizure disorder had 
become final.  The veteran's representative expressed 
disagreement with the March 2000 deferred rating decision.  
The Board notes that its jurisdiction is limited to review on 
appeal of RO decisions.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 20.101 (2000).  As noted above, such "appeals" to 
the Board consist of a timely filed notice of disagreement in 
writing, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2000).  Therefore, the question regarding whether 
the veteran timely perfected an appeal from the June 1977 
rating decision is a matter which should be addressed by the 
RO pursuant to 38 C.F.R. § 19.34 (2000), as set forth in the 
REMAND below.


REMAND

In April 1993, the veteran submitted a claim for service 
connection for PTSD.  In support of his claim, he submitted 
an undated VA treatment record to the RO in June 1993.  The 
treatment record notes that the veteran first received 
psychiatric treatment at the VA PTSD clinic in May 1993.  
Upon examination, the veteran reported symptoms including: 
intrusive thoughts; nightmares; frequent rage reaction; 
depression and social isolation.  The veteran reported that 
he had been employed as a night watchman for the past 
thirteen years.  He also reported that he was married and had 
one child.  Diagnoses included PTSD.

Following a special VA PTSD examination, in June 1993, it was 
noted that the veteran would be referred for PTSD treatment 
through the Bronx VA Medical Center.  A July 1993 VA 
audiological evaluation shows that the veteran was referred 
from the PTSD clinic.  However an August 1993 request for 
treatment records from the Bronx VA facility yielded a 
notation that there were no records of admissions or 
outpatient treatment, although the veteran's name was shown 
in the record.  

A November 30, 1994 VA outpatient PTSD clinic report, signed 
by a social worker and a physician, notes that the veteran 
had shown a severe exacerbation of symptoms of PTSD over the 
past year.  It was indicated that the veteran was attending 
both group and individual therapy.  His symptoms included: 
increasing irritability and rage; insomnia; nightmares; 
intrusive thoughts about Vietnam experiences; fear of crowds; 
and inability to tolerate social contact.  The report notes 
that the veteran was married and worked as a desk clerk in an 
apartment building on the night shift, where he had minimal 
contact with people.  The report further notes that the 
veteran was "evaluated to be permanently and totally 
disabled in regard to his social and industrial 
adaptability."  GAF scale was 40.  Diagnoses included PTSD.

Another request was made for the Bronx VA outpatient 
treatment records in August 1996.  Received were duplicates 
of records in the file, but no therapy or other treatment 
notes from the PTSD clinic.  A request made by the RO in 
February 1999, for VA outpatient records compiled since April 
1993 likewise was unsuccessful.  

In view of the fact that the Board has determined that it has 
jurisdiction over the issue of whether the veteran is 
entitled to a rating higher than 10 percent during the period 
from April 7, 1993 through April 25, 1996, the Board finds 
that further efforts must be expended by the Bronx VA Medical 
Center to locate the records of treatment that the veteran 
had in the PTSD clinic during the latter part of 1993, 
extending into 1994 and possibly thereafter.  In addition to 
the references in record concerning such treatment noted 
above, in another letter of August 2000, the same social 
worker and VA physician who signed the early note alluded to 
the veteran's past treatment for PTSD from 1993 to 1996.  It 
is imperative that the appropriate official at that facility 
ensure that another, thorough search is conducted and that, 
if the records cannot be located, the records custodian 
certify the results of that search and what efforts were 
undertaken to locate the records.  

Moreover, the Board notes that recently enacted legislation, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et 
seq.), (VCAA) substantially revised certain statutory 
provisions regarding the assistance that VA must provide to 
claimants for VA benefits and the notice that VA must provide 
to claimants as to the type of evidence that is necessary to 
substantiate his claim.  In developing the record further, in 
accordance with the Board's remand request, all action is to 
be undertaken in accordance with the newly enacted 
legislation.  

The veteran contends that he is entitled to a rating in 
excess of 30 percent for the period from April 26, 1996 for 
his service-connected PTSD.

As noted above, the schedular criteria by which PTSD is rated 
have been changed during the pendency of the veteran's 
appeal.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, consideration of both 
old and new criteria should be accomplished, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and the criteria most 
favorable to the veteran's claim should be used.  Although 
the record contains a Statement of the Case issued after 
November 1996 that sets out the new criteria, the last 
examination for the purpose of disability evaluation was in 
May 1996, prior to the time when the new criteria were 
adopted.  Accordingly, a new VA psychiatric examination based 
on the new regulations is necessary before the veteran's 
disability rating can be adequately assessed under those 
regulations.  

Following the gathering of all available medical records, the 
veteran should be afforded a VA psychiatric examination.  The 
examiner should review the claims folder prior to the 
examination.  Under the new rating schedule, the psychiatric 
examination must include the examiner's assessment of the 
veteran's degree of occupational and social impairment so 
that the criteria set forth in 61 Fed. Reg. 52700-52702 may 
be applied.  The Court has stated that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  An additional psychiatric 
examination must be conducted, and the examiner should 
provide a Global Assessment of Functioning (GAF) score and 
define what the score represents in accordance with the 
appropriate edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders.

With regard to the revised criteria, the Board notes that the 
General Counsel of VA has recently held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.    See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

In addition, the veteran contends that the RO erred by 
failing to grant service connection for a seizure disorder.

On July 14, 1977, the RO mailed notification to the veteran 
of its June 1977 decision that denied entitlement to service 
connection for a seizure disorder.  A Notice of Disagreement 
challenging the RO's decision was received on April 7, 1978.  
On April 27, 1978, the RO mailed a Statement of the Case 
(SOC) to the veteran at his last known address.  No further 
communication was received from the veteran until October 23, 
1978, when he submitted additional evidence in support of his 
claim.

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The substantive appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the RO.  
38 C.F.R. § 20.202.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the RO 
mails the SOC to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  38 U.S.C.A. 
§ 20.302(b).  Additionally, an extension for filing a 
substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Inasmuch as the service representative has timely expressed 
disagreement with the RO's March 2000 determination, it is 
appropriate that the veteran be provided a statement of the 
case addressing the issue of whether the veteran timely 
perfected an appeal of the denial of service connection for a 
seizure disorder.  The Court has recently indicated that 
referral to the RO of issues with which the veteran disagrees 
does not suffice.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Rather, a remand is required.  Id.  Consequently, 
this issue must be remanded.

Accordingly, the case is REMANDED for the following actions: 

1.  The RO should contact the appropriate 
official at the Bronx VA Medical Center 
and request that all records of treatment 
of the veteran at the PTSD clinic from 
1993 to 1996.  If necessary, such request 
such be directed to the attention of the 
VA social worker and VA physician who 
have submitted letters (most recently in 
August 2000) concerning the veteran's 
psychiatric status and his treatment, 
including individual and group therapy at 
that facility.  In the event these 
records cannot be located, the RO should 
ensure compliance with those provisions 
of VCAA relating to proper certification 
of that fact and notice to the veteran 
provisions.  

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated or 
evaluated him for PTSD since 1996.  After 
obtaining any necessary releases, the RO 
should request copies of any previously 
unobtained, pertinent medical records for 
association with the claims folder.

3.  The veteran should be afforded a 
social and industrial survey by a VA 
social worker, so that a detailed account 
of his day to day functioning and 
occupational history can be recorded.  

4.  Following the completion of the above 
requested development the veteran should 
be scheduled for a VA psychiatric 
examination.  Any psychological testing 
deemed necessary should be undertaken.  
The purpose of the examination is to 
determine the severity of the service-
connected PTSD and its impact on the 
veteran's social and industrial 
adaptability.  The examiner should 
distinguish between the symptoms 
attributable to PTSD and those due to any 
other non-related, co-existing 
psychiatric disorder or substance abuse 
found, to the extent possible.  It is 
imperative that the examiner review the 
claims folder prior to the examination, 
and that he/she review the revised 
criteria for rating psychiatric 
disabilities as discussed above, (to this 
end, it would be helpful to provide the 
examiner with a copy of this Remand) 
together with the criteria in effect 
prior to November 7, 1996.  The examiner 
should render an opinion as to what 
effect the service-connected disability 
has on the veteran's social and 
industrial adaptability.  The examiner 
should report the findings consistent 
with the revised regulatory criteria 
cited above.  A Global Assessment of 
Functioning (GAF) score should be 
provided, and the examiner should explain 
the meaning of any score.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  

6.  Thereafter, the RO should review the 
veteran's claim for higher ratings than 
those assigned for PTSD, from April 7, 
1993, in light of all evidence of record, 
including any evidence obtained 
subsequent to the statement of the case.  
The RO should readjudicate the veteran's 
claim with regard to all pertinent 
diagnostic codes and regulations and, in 
particular, should consider both the old 
rating criteria for psychiatric disorders 
and the revised rating criteria which 
became effective November 7, 1996, and 
apply those criteria that are more 
advantageous to the veteran.  
Consideration should be given to the 
effective date of this change in 
regulation.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

7.  If the veteran's claim respecting the 
claim for a higher rating for PTSD is not 
granted to his satisfaction, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given a reasonable opportunity to 
respond.

8.  The RO should provide the veteran and 
his representative a statement of the 
case, addressing the issue of whether the 
veteran's substantive appeal concerning 
the issue of entitlement to service 
connection for a seizure disorder was 
filed in a timely manner.  They should be 
given the opportunity to respond thereto.  
If, and only if, a timely substantive 
appeal is filed on that issue should this 
matter be returned to the Board for 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



